                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

JEROME DERNS,                                   :
                                                :
                       Petitioner               :
                                                :   CIVIL ACTION NO. 3:CV-19-0282
            v.                                  :
                                                :        (Judge Mannion)
MARK CAPOZZA,                                   :
                                                :
                       Respondents              :

                                            ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

            1.         The Clerk of Court is directed to TRANSFER the
                       above captioned action to the United States District
                       Court for the Eastern District of Pennsylvania.

            2.         The Clerk of Court shall CLOSE this case.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

DATED: April 9, 2019
19-0282-01-order.wpd
